DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, directed to the product invention of embodiment of figures 2A, 4B and 5A – 5D, corresponding to claims 1 – 3, 6 and 8 – 14, in the reply filed on August, 8 19, 2021, is acknowledged. The traversal is on the ground(s) that the special technical feature(s) of independent claims 1 and 15 is shared among the product and process inventions of Group I and Group II, respectively. This is not found persuasive because the special technical features recited by the application are known in the art (e.g. see prior art reference Huangfu et al. (US 2016/0359142 A1, prior art of record, see IDS filed July 2, 2020) and the rejection of independent claim 1 below). The inventions of Group I and Group II therefore lack unity of invention because even though the inventions share the cited technical feature(s), this technical feature(s) is not a special technical feature as it does not make a contribution over the prior art in view of Huangfu. Therefore, the Groups do not have Unity of Invention under PCT Rule 13.2. See MPEP 1850 and 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.

Furthermore, the Applicants have identified claim 8 as corresponding to elected Species A, directed to the embodiment of figures 2A, 4B and 5A – 5D. Upon review of the light emitting layer and the second electrode at least partially cover the third side of the insulating island”, which is not shown or disclosed with respect to the elected Species A, figures 2A, 4B and 5A – 5D. Rather, figure 2C, directed to non-elected Species C, shows the light emitting layer 52 and the second electrode 53 partially covering the third side of the insulating island 21. Hence, claim 8 is found to be drawn to non-elected Species C, and is withdrawn as corresponding to a non-elected Species.

Claims 4, 5, 7, 8 and 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species and Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 19, 2021.

	Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it does not clearly indicate what is new and/or improved in the art, nor does it state the benefits of the device over the prior art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PIXEL STRUCTURE INCLUDING A LATERAL REFLECTIVE LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6, 9 – 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huangfu et al. (US 2016/0359142 A1, prior art of record, see IDS filed July 2, 2020).
Regarding claim 1, Huangfu discloses a pixel structure (e.g. figures 1 and 2d), comprising:
a base substrate (base substrate 1);
an insulating island on the base substrate (e.g. insulating island is middle portion of 3, as clarified in annotated figure 1 below, ¶ [0069]);
a light emitting element on a side of the insulating island away from the base substrate (e.g. light emitting element comprising layers 41, 42 and 43, on the top side of the insulating island, ¶ [0066]) ;
an insulating layer on the base substrate and surrounding the insulating island, the insulating layer spaced apart from the insulating island by a groove (e.g. as clarified in annotated figure 1 below, an insulating layer, labeled as 61 in figure 2d, surrounds the insulating island, and is spaced apart from the insulating island by the groove 62, ¶  [0069]); and
a reflective layer on a lateral side of the insulating layer surrounding a periphery of the light emitting element (e.g. reflective layer 63, ¶ [0069]), and configured to reflect light laterally emitted from the light emitting element to exit from a light emitting surface of the pixel structure (e.g. as seen in figure 1 and disclosed in ¶ [0066] and [0069]);
wherein the insulating layer has a height relative to a main surface of the base substrate greater than a height of the insulating island relative to the main surface of the base substrate (as seen in annotated figure 1 below, the height of the top of the insulating layer from the top of the base substrate 1 is 


    PNG
    media_image1.png
    409
    720
    media_image1.png
    Greyscale

Regarding claim 2, Huangfu discloses the pixel structure of claim 1, wherein the light emitting element comprises a first electrode (first electrode 41, ¶ [0066]), a light emitting layer on the first electrode (light emitting layer 42, ¶ [0066] and [0068]), and a second electrode on a side of the light emitting layer away from the first electrode (second electrode 43, ¶ [0066]); the first electrode is disconnected from the reflective layer (e.g. as seen in figures 1 and 2c, first electrode 41 is disconnected and separated from the reflective layer 63); and the height of the insulating layer relative to the main surface of the base substrate is greater than a height of the light emitting layer relative to the main surface of the base substrate in a region sandwiched between the first electrode and the second electrode (as seen in annotated figure 1 below, the height of the insulating layer 61 relative to the top main surface of the base substrate 1 is greater than a height of the light emitting layer 42 relative to the top main surface of the base substrate 1 in a region sandwiched between the first electrode 41 and the second electrode 43).

Regarding claim 3, Huangfu discloses the pixel structure of claim 2, further comprising a pixel definition layer defining a pixel aperture (e.g. figures 1 and 2b, pixel definition layer 5, ¶ [0066], defining the pixel aperture where the light emitting element 41/42/43 is located); wherein the light emitting layer is in the pixel aperture (as seen in figure 1); and the pixel definition layer is on a side of the first electrode away from the insulating island (e.g. as seen in annotated figure 1 below, and figure 2b, the pixel definition layer 5 is on a top side portion of the first electrode 41, whereby that portion of the pixel definition layer 5 is separated away from the insulating island on the bottom side of the first electrode 41, similar to that shown in figure 2A of the current application).

Regarding claim 6, Huangfu discloses the pixel structure of claim 3, wherein the pixel definition layer is spaced apart from the insulating layer (e.g. as seen in annotated figure 1 below, and figure 2b, the pixel definition layer 5 is spaced apart from the insulating layer 61 by groove 62).

Regarding claim 9, Huangfu discloses the pixel structure of claim 1, wherein the insulating layer has a first side facing away to the base substrate (e.g. figures 1 and 2b, insulating layer 61 has a top first side facing away from the base substrate 1), a second side opposite to the first side and facing the base substrate (e.g. figures 1 and 2b, insulating layer 61 has a bottom second side facing the base substrate 1), and a third side connecting the first side and the second side (e.g. figures 1 and 2b, insulating layer 61 has a third inner side facing groove 62 and connecting the top first and bottom second sides); and the reflective layer is on the third side of the insulating layer (as seen in figures 1 and 2c, the reflective layer 63 is on the third side of the insulting layer 61).

Regarding claim 10, Huangfu discloses the pixel structure of claim 9, wherein the third side is substantially flat at least in a region corresponding to a portion of the insulating layer having the height relative to the main surface of the base substrate greater than the height of the insulating island relative to the main surface of the base substrate (e.g. as seen with respect to annotated figure 1 above, and figure 2c, the third side of the insulating layer 61 facing the groove 62 is flat in the claimed region).

Regarding claim 11, Huangfu discloses the pixel structure of claim 9, wherein the third side of the insulating layer has a slope angle with respect to the second side of the insulating layer smaller than approximately 90 degrees (as seen in annotated figure 1 above, and figure 2c, the third side of the insulating layer 61 facing groove 62 has a slope angle less than 90 degrees with respect to the second bottom side of the insulating layer 61).

Regarding claim 13, Huangfu discloses the pixel structure of claim 1, wherein the light emitting element is an organic light emitting diode (e.g. as disclosed in ¶ [0068]) comprising a first electrode (first electrode 41, ¶ [0066]), an organic light emitting layer on the first electrode (organic light emitting layer 42, ¶ [0066] and [0068]), and a second electrode on a side of the organic light emitting layer away from the first electrode (second electrode 43, ¶ [0066]).

Regarding claim 14, Huangfu discloses a display apparatus, comprising the pixel structure of claim 1 (e.g. as seen in figure 1 and disclosed in the Abstract).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 12, the prior art does not anticipate or render obvious the limitation of the reflective layer being in direct contact with the base substrate in the groove in combination with the remaining limitations of base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (US 2008/0169461 A1) discloses a display device comprising reflective layers laterally arranged next to the light emitting element.
Adachi et al. (US 2004/0113550 A1) discloses a light-emitting element with a reflective layer on surrounding banks.
Yamauchi (US 2004/0160165 A1) discloses a light-emitting element with a reflective layer on surrounding banks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        September 28, 2021